internal_revenue_service national_office technical_advice_memorandum september third party communication none date of communication not applicable number release date index uil no case-mis no tam-113490-09 --------------------------------------------------------------------- ----------------------------------------- taxpayer's name taxpayer's address taxpayer's identification no year s involved date of conference ------------------------------------------------ -------------------------------------------- -------------------------------------------- ---------------- ---------------------- ------------------- legend ------------------------------------------------ ------- ------- ---- ---- ---------- ---- ------ taxpayer year a year b number number number number number number number location a ------------------- location b ------------------ location c --------------- issue for purposes of sec_168 of the internal_revenue_code are taxpayer’s offshore support vessels that are primarily used to transport supplies equipment and personnel tam-113490-09 in offshore oil_and_gas operations classified in asset class vessels barges tugs and similar water transportation equipment except those used in marine construction or asset class offshore drilling of revproc_87_56 1987_2_cb_674 as clarified and modified by revproc_88_22 c b conclusion for purposes of sec_168 taxpayer’s offshore support vessels that are primarily used to transport supplies equipment and personnel in offshore oil_and_gas operations are classified in asset class of revproc_87_56 facts taxpayer owns and operates offshore support vessels that are used to support all phases of offshore oil_and_gas exploration development and production activities taxpayer through its various subsidiaries enters into time charter arrangements with customers that are engaged in offshore oil_and_gas operations under those arrangements taxpayer uses its support vessels to transport supplies equipment and personnel in support of all phases of its customers’ offshore oil_and_gas operations the offshore oil_and_gas operations of exploration development and production each will include drilling activities the vessels under charter are crewed by employees of taxpayer and are used to perform support services at the direction of its customers taxpayer’s customers specify the location of delivery and select all passengers and cargo taxpayer usually does not know whether the support vessels will be directed to provide support to exploration development or production locations or in some combination thereof or whether drilling activities are occurring at these locations moreover taxpayer typically does not know who owns the cargo or who employs the personnel being transported nor does taxpayer know whether the operations are being conducted by the owner of the well the owner of the drilling rig or by a contractor that the owner of the well or drilling rig has hired this case involves number offshore support vessels that were owned and operated by taxpayer during the year a and year b taxable years the number offshore support vessels include number offshore supply vessels and number offshore crew boats supply vessels are used to carry deck cargo liquid mud methanol diesel_fuel and water while crew boats move personnel between shore-based facilities and offshore platforms and rigs number of the offshore support vessels were operated in the location a and number were operated in location b and location c locations out of the number offshore support vessels number are permitted to engage in oilfield services only and are not permitted to engage in general transportation activities number of the offshore support vessels are certified to participate in both oilfield services and general marine transportation services but these vessels have only engaged in offshore oilfield services since being placed_in_service tam-113490-09 taxpayer does not maintain records to determine the types of activities exploration development or production or whether there were any drilling activities occurring that its offshore support vessels are supporting nor do taxpayer’s books_and_records make a distinction between the types of activities supported by the vessels law and analysis sec_167 provides that there shall be allowed as a depreciation deduction a reasonable allowance for the exhaustion wear_and_tear including a reasonable allowance for obsolescence of property used in a taxpayer’s trade_or_business the depreciation deduction provided by sec_167 for tangible_property placed_in_service after generally is determined under sec_168 this section prescribes two methods_of_accounting for determining depreciation allowances one method is the general depreciation system in sec_168 and the other method is the alternative_depreciation_system in sec_168 under either depreciation system the depreciation deduction is computed by using a prescribed depreciation method recovery_period and convention for purposes of either sec_168 or sec_168 the applicable_recovery_period is determined by reference to class_life or by statute sec_168 defines the term class_life as meaning the class_life if any that would be applicable with respect to any property as of date under sec_167 determined without regard to sec_167 and as if the taxpayer had made an election under sec_167 as in effect on the day before the date of enactment of the revenue reconciliation act of former sec_167 provided that in the case of a taxpayer who elected the class_life_asset_depreciation_range adr system of depreciation the depreciation allowance was based on the class_life prescribed by the secretary that reasonably reflected the anticipated useful_life of that class of property to the industry or other group sec_1_167_a_-11 of the income_tax regulations provides rules for classifying property under former sec_167 property is included in the asset_guideline_class for the activity in which the property is primarily used_property is classified according to primary use even though the activity in which the property is primarily used is insubstantial in relation to all the taxpayer’s activities however in the case of a lessor of property sec_1_167_a_-11 provides that unless there is an asset_guideline_class in effect for lessors of such property the asset_guideline_class for such property is determined as if the property were owned by the lessee sec_1_167_a_-11 further provides that in the case of an asset_guideline_class based upon the type of property such as trucks or railroad cars as tam-113490-09 distinguished from the activity in which used the property is classified without regard to the activity of the lessee revproc_87_56 sets forth the class lives of property that are necessary to compute the depreciation allowance under sec_168 this revenue_procedure establishes two broad categories of depreciable assets asset classes dollar_figure through that consist of specific depreciable assets used in all business activities and asset classes through that consist of depreciable assets used in specific business activities an asset that falls within both an asset group that is asset classes dollar_figure through and an activity group that is asset classes through would be classified in the asset group see 111_tc_105 the asset classes described below are set forth in revproc_87_56 asset class vessels barges tugs and similar water transportation equipment except those used in marine construction is not further described by the revenue_procedure assets in this class have a recovery_period of years for purposes of sec_168 and years for purposes of sec_168 asset class offshore drilling includes assets used in offshore drilling for oil_and_gas such as floating self-propelled and other drilling vessels barges platforms and drilling equipment and support vessels such as tenders barges towboats and crewboats oil_and_gas production assets are excluded from asset class assets in this class have a recovery_period of years for purposes of sec_168 and years for purposes of sec_168 asset class exploration for and production of petroleum and natural_gas deposits includes assets used by petroleum and natural_gas producers for drilling of wells and production of petroleum and natural_gas including gathering pipelines and related storage facilities asset class also includes petroleum and natural_gas offshore transportation facilities used by producers and others consisting of platforms other than drilling platforms classified in class compression or pumping equipment and gathering and transmission lines to the first onshore transshipment facility the assets used in the first onshore transshipment facility are also included and consist of separation equipment used for separation of natural_gas liquids and solids compression or pumping equipment other than equipment classified in cla sec_49 and liquid holding or storage facilities other than those classified in cla sec_49 asset class does not include support vessels assets in this class have a recovery_period of years for purposes of sec_168 and years for purposes of sec_168 recent appellate decisions discuss the primary use standard for asset classification under sec_1_167_a_-11 see eg 354_f3d_786 8th cir courts have concluded that the actual purpose and function of an asset tam-113490-09 determines its asset class a use-driven functional standard rather than the terminology used to describe an asset by its owners or others in the present case taxpayer is not engaged in offshore drilling or any other offshore energy activity taxpayer is a contractor that uses its support vessels to transport supplies equipment and personnel for its customer’s offshore oil_and_gas operations the director and taxpayer agree that taxpayer’s customers are engaged in offshore oil_and_gas exploration development and production thus at issue in this technical_advice_memorandum is whether asset class of revproc_87_56 includes support vessels used in all offshore oil_and_gas operations or support vessels used only in offshore drilling for oil_and_gas whether used for the taxpayer’s own account or for others the plain language or literal description of asset class of revproc_87_56 includes support vessels such as tenders barges towboats and crewboats however the title and a closer reading of the description of asset class arguably supports a conclusion that only items of property including support vessels primarily used in offshore drilling for oil_and_gas are included in asset class we acknowledge that upon a closer reading of the description of asset class it is unclear as to whether or not this asset class includes support vessels primarily used only in such offshore drilling activities for insight into this question it is necessary to examine the history behind the development of asset class of revproc_87_56 history of asset class revproc_62_21 1962_2_cb_418 set forth guideline lives and rules for depreciation the revenue_procedure which aggregated assets by industry for depreciation purposes stated that the guideline lives set forth applied to broad classes of assets rather than to individual assets among the four separate groups of assets and the numerous classes within each group set forth by revproc_62_21 were the following group one of revproc_62_21 covered depreciable assets used by all businesses cla sec_2 of group one included vessels barges tugs and similar water transportation equipment group two of revproc_62_21 covered non-manufacturing activities excluding transportation communications and public_utilities cla sec_2 of group two pertained to contract construction including general building special trade heavy construction and marine contractors cla sec_2 general contract construction excluded assets used only in marine contract construction cla sec_2 marine contract construction included assets used only in marine contract construction group three of revproc_62_21 covered manufacturing assets used in the oil_and_gas industry were included in class of group three a distinction was drawn between and tam-113490-09 different guideline lives were provided for the drilling equipment of contract drillers and the drilling equipment of producers that performed drilling services for their own account supplement i to revproc_62_21 1963_2_cb_740 provided that cla sec_2 of group one of revproc_62_21 excludes barges boats and other vessels used in marine contract construction and that these assets are included in cla sec_2 of group two of revproc_62_21 the proper classification under revproc_62_21 of certain assets used in offshore oil_and_gas operations was addressed by the internal_revenue_service in revproc_66_18 1966_1_cb_646 which provided that f loating or self-propelled drilling vessels and barges platforms and support vessels such as those used in the exploration of oil or gas in offshore operations are classified in group cla sec_2 marine contract construction with a guideline_class life of years included is the vessel itself and all drilling equipment related thereto tenders barges towboats crew boats and other vessels used to transport supplies equipment and personnel in offshore operations are classified in the same class for activities of this kind this classification includes equipment used in both force account and contract construction revproc_72_10 1972_1_cb_721 was published to implement the adr system authorized by former sec_167 among the numerous asset guideline classes set forth by this revenue_procedure were the following asset class vessels barges tugs and similar water transportation equipment except those used in marine contract construction asset class exploration for petroleum and natural_gas deposits includes assets used for drilling of wells and production of petroleum and natural_gas including gathering pipelines and related storage facilities when these are related activities undertaken by petroleum and natural_gas producers asset cla sec_15 marine contract construction includes floating self-propelled and other drilling platforms used in offshore drilling for oil_and_gas revproc_77_10 1977_1_cb_548 superceded revproc_72_10 and modified the description of assets included in asset cla sec_15 to be consistent with revproc_66_18 the other asset classes described above remained essentially the same revised asset cla sec_15 was described as follows marine contract construction tam-113490-09 includes assets used by general building special trade and heavy construction contractors predominantly in marine construction work does not include assets used by companies in performing marine construction services for their own account except for floating self-propelled and other drilling platforms and support vessels used in offshore drilling for oil_and_gas which are included whether used for their own account or others revproc_78_5 1978_1_cb_557 revised asset class of revproc_77_10 to include petroleum and natural_gas offshore transportation facilities used by petroleum and natural_gas producers and others in the offshore pipeline transportation of oil and natural_gas the revenue_procedure states that these assets were formerly included in asset cla sec_46 pipeline transportation revised asset class read as follows exploration for and production of petroleum and natural_gas deposits includes assets used by petroleum and natural_gas producers for drilling of wells and production of petroleum and natural_gas including gathering pipelines and related storage facilities also includes petroleum and natural_gas offshore transportation facilities used by producers and others consisting of platforms other than drilling platforms classified in cla sec_15 compression and pumping equipment and gathering and transmission lines to the first onshore transshipment facility the assets used in the first onshore transshipment facility are also included and consist of separation equipment used for separation of natural_gas liquids and solids compression or pumping equipment other than equipment classified in cla sec_49 and liquid holding or storage facilities other than those classified in cla sec_49 does not include support vessels the others referred to in the description of asset class include pipeline companies drilling contractors’ drilling platforms continued to be included in asset cla sec_15 in addition the first parenthetical in the description makes it clear that revproc_77_10 was also modified by revproc_80_58 1980_2_cb_854 the stated purpose of which was to delete existing asset classe sec_15 contract construction other than marine and marine contract construction and to establish two new classes for assets used in construction cla sec_15 and used in offshore oil_and_gas drilling class revproc_80_58 noted that asset cla sec_15 included assets used in offshore oil_and_gas drilling the new asset classes established by revproc_80_58 were described as follows offshore drilling tam-113490-09 includes assets used in offshore drilling for oil_and_gas such as floating self-propelled and other drilling vessels barges platforms and drilling equipment and support vessels such as tenders barges towboats and crew boats excludes oil_and_gas production assets construction includes assets used in construction by general building special trade heavy and marine construction contractors operative and investment builders real_estate subdividers and developers and others except railroads revproc_77_10 was superceded by revproc_83_35 1983_1_cb_745 asset classes and in revproc_83_35 were the same as set forth in revproc_80_58 asset class was the same as set forth in revproc_78_5 as modified by revproc_80_58 revproc_87_56 contains the same descriptions of asset classes and that are contained in revproc_83_35 our review of the evolution of the pertinent asset classes indicates that the change created by revproc_66_18 was maintained in subsequent revenue procedures through the revenue_procedure currently in effect revproc_87_56 pursuant to revproc_66_18 all support vessels used to transport supplies equipment and personnel in offshore operations were classified in a single activity class called marine contract construction without regard to whether these support vessels were used for the taxpayer’s own account or under a contract for others the phrase offshore operations both in terms of its plain meaning and its meaning within the oil_and_gas industry encompasses all phases of offshore oil_and_gas operations including exploration development and production the support vessels classified by revproc_66_18 in the marine contract construction class former asset cla sec_15 were moved to asset class offshore drilling by revproc_80_58 and are still included in asset class of revproc_87_56 the plain language of asset class of revproc_87_56 includes support vessels such as tenders barges towboats and crew boats because the support vessels classified by revproc_66_18 in the marine contract construction class are currently included in asset class of revproc_87_56 these support vessels must be used to transport supplies equipment and personnel in offshore oil_and_gas operations whether used for the taxpayer’s own account or for others it is undisputed that taxpayer as a contractor primarily uses its support vessels in transporting supplies equipment and personnel in offshore oil_and_gas operations including exploration development and production activities for its customers tam-113490-09 based on taxpayer’s primary use of its support vessels the plain language of asset class of revproc_87_56 and our conclusion that the support vessels classified by revproc_66_18 in the marine contract construction class former asset cla sec_15 are currently included in asset class of revproc_87_56 taxpayer’s support vessels that are primarily used in transporting supplies equipment and personnel in offshore oil_and_gas operations for others are classified in asset class of revproc_87_56 in the analysis section of the technical_advice_memorandum request the director posits that all support vessels were originally classified in rev_proc 62-21’s two activity classes for oil_and_gas production which are group class a drilling geophysical and field services and group class b exploration drilling and production and that only support vessels primarily used for offshore drilling were moved to group cla sec_2 marine contract construction by revproc_66_18 the express purpose of revproc_66_18 was to provide advice concerning the proper classification in revproc_62_21 of drilling vessels and barges of platforms and of support vessels as previously stated revproc_66_18 provided that f loating or self- propelled drilling vessels and barges platforms and support vessels such as those used in the exploration of oil or gas in offshore operations are classified in group cla sec_2 marine contract construction with a guideline_class life of years included is the vessel itself and all drilling equipment related thereto tenders barges towboats crew boats and other vessels used to transport supplies equipment and personnel in offshore operations are classified in the same class for activities of this kind this classification includes equipment used in both force account and contract construction the first two sentences use the words drilling and exploration of oil or gas in offshore operations and consequently the assets referred to the first two sentences are limited to those used in offshore drilling for oil or gas in contrast the third sentence - the pertinent one in the present case -- makes a general reference to offshore operations and as a result the assets referred to in the third sentence are not limited to those used only in offshore drilling for oil or gas thus revproc_66_18 classified all tenders barges towboats crew boats and other vessels primarily used to transport supplies equipment and personnel in offshore oil_and_gas operations in the same asset class caveat temporary or final regulations pertaining to one or more of the issues addressed in this memorandum have not yet been adopted therefore this memorandum will be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusions in the memorandum see section dollar_figure of revproc_2009_2 2009_1_irb_87 or any successor however a technical_advice_memorandum that modifies or revokes a letter_ruling or another tam-113490-09 technical_advice_memorandum generally is not applied retroactively if the taxpayer can demonstrate that the criteria in section dollar_figure of revproc_2009_2 are satisfied a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 of the code provides that it may not be used or cited as precedent
